Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Le Blanc on 06/16/2022.
The application has been amended as follows: 
Amendment to the claims:

1. An electric cooktop safety system comprising: 	a safety cooking vessel having a safety stem coupled to a bottom portion of the safety cooking vessel, wherein the safety stem includes a stem body, a first keyed member disposed along a first end of the stem body, and a second keyed member disposed along a second end of the stem body;and  	a safety cooktop of an electric range having a bottom stem locking member disposed within a topside portion of the safety cooktop, wherein the second keyed member is detachably coupled to the bottom stem locking member, preventing the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member. 	2. The electric cooktop safety system of claim 1, wherein the safety cooking vessel includes a top stem locking member disposed on the bottom portion of the safety cooking vessel, wherein the first keyed member is detachably coupled to the top stem locking member. 	3. The electric cooktop safety system of claim 2, wherein the first keyed member is unlocked from the top stem locking member when the safety stem is rotated in a first direction, and is locked to the top stem locking member when the safety stem is rotated in a second direction.
 	4. The electric cooktop safety system of claim 2, wherein the top stem locking member includes a first opening disposed in the bottom portion of the safety cooking vessel, and the bottom stem locking member includes a second opening disposed the topside portion of the safety cooktop. 	5. The electric cooktop safety system of claim 4, the first opening and the first keyed member are complementary in shape, and the second opening and the second keyed member are complementary in shape. 	6. The electric cooktop safety system of claim 2, wherein the top stem locking member or the bottom stem locking member includes an insert slot having spherical slots disposed along a sidewall of the insert slot. 	7. The electric cooktop safety system of claim 2, wherein the top stem locking member or the bottom stem locking member includes an insert slot having elongated keyed slots disposed along a sidewall of the insert slot. 	8. The electric cooktop safety system of claim 2, wherein a reinforcement member is coupled to the top stem locking member or the bottom stem locking member. 	9. The electric cooktop safety system of claim 1, wherein the safety cooktop is part of [[an]] the electric range having external heating elements, an electric range having internal heating elements, or an electric induction range. 	10. The electric cooktop safety system of claim 1, wherein the safety cooking vessel is made from cast iron, copper, stainless steel, or aluminum. 	11. The electric cooktop safety system of claim 1, wherein the first keyed member and the second keyed member have one or more protruding ridges or teeth-like structures. 	12. The electric cooktop safety system of claim 1, wherein [[the]] each of said one or more protruding ridge is equally distributed along an outer edge of the safety stem. 	13. The electric cooktop safety system of claim 1, wherein the first keyed member or the second keyed member includes one or more spring-loaded ball locking fasteners and a quick-release lever for unlocking and locking the one or more spring-loaded ball locking fasteners. 	14. The electric cooktop safety system of claim 1, wherein the first keyed member or the second keyed member includes one or more spring-loaded teeth-like locking fasteners and a quick-release lever for unlocking and locking the one or more spring-loaded teeth-like locking fasteners. 	15. The electric cooktop safety system of claim 1, wherein the stem body includes a bar, a rod, or other elongated shaped rigid bodies.
 	16. A safety cooking vessel for cooking food on an electric range comprising: 	a cooking body having at least a cookware surface, a bottom portion, and a handle; 	a safety stem coupled to the bottom portion of the cooking body, wherein the safety stem includes a stem body, a first keyed member disposed along a first end of the stem body, and a second keyed member disposed along a second end of the stem body, wherein the second keyed member engages with a bottom stem locking member configured to be disposed within a safety cooktop of the electric range, preventing the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member 	wherein the safety cooking vessel includes a top stem locking member disposed on the bottom portion of the cooking body, wherein the first keyed member is detachably coupled to the top stem locking member. 	Claim 17 (canceled). 
 	18. A safety cooktop of an electric range with a safety cooking vessel ;
the safety cooking vessel;	 said safety cooking vessel comprising a cooking body having at least a 	cookware surface, a bottom portion, and a handle; 	a safety stem coupled to the bottom portion of the cooking body, wherein the 	 safety stem includes a stem body, a first keyed member disposed along a first  	end of the stem body, and the second keyed member disposed along a second  	end of the stem body, wherein the second keyed member engages with the    	bottom stem locking member disposed within the safety cooktop of the electric  	range, preventing the safety cooking vessel from tipping over when the second  	keyed member is fastened to the bottom stem locking member wherein the safety cooking vessel includes a top stem locking member disposed on the bottom portion of the cooking body, wherein the first keyed member is detachably coupled to the top stem locking member.
 	19. The safety cooktop of claim 18, wherein the second keyed member prevents the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member. 	20. The safety cooktop of claim 18, wherein the electric range includes or internal heating elements, or the electric range is an electric induction range.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of electric cooktop system. However, the prior art of record have failed to teach at least the combination of  the electric cooktop safety system comprising: 	a safety cooking vessel having a safety stem coupled to a bottom portion of the safety cooking vessel, wherein the safety stem includes a stem body, a first keyed member disposed along a first end of the stem body, and a second keyed member disposed along a second end of the stem body; and  a safety cooktop of an electric range having a bottom stem locking member disposed within a topside portion of the safety cooktop, wherein the second keyed member is detachably coupled to the bottom stem locking member, preventing the safety cooking vessel from tipping over when the second keyed member is fastened to the bottom stem locking member along with the other recitations as claimed in claims 1, 16 and 18.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631